Exhibit 10.1


Dated 1st day of January, 2006


Chief Financial Officer Service Contract
between
Global Pharmatech, Inc.
and
Joseph Levinson


This Contract was made between the following two parties on 1 January, 2006:


(1) Global Pharmatech, Inc., duly incorporated under the laws of the State of
Delaware ("Party A"); and


(2) Joseph Levinson, ("Party B").

 
Both parties have entered into the following agreement through friendly
negotiations on the principle of equality and mutual benefits in order to
confirm and regulate the relationship between Party A as the appointor and Party
B as the appointee in respect of the service.


Article 1 Appointment

 
1.1 Party A shall appoint Party B as chief financial officer of Party A in
accordance with the terms of this Contract.
 
1.2 Party B agrees to be appointed as chief financial officer of Party A in
accordance with the terms of this Contract.


Article 2 Duties


2.1 Party B’s duties, powers and responsibilities as Chief Financial Officer
shall be those which are customary for such position, as may be determined from
time to time by the Board of Directors (the “Board”) and CEO of Party A. Party B
shall report to the Board and CEO, and agrees to perform and discharge such
duties well and faithfully and to be subject to the supervision and direction of
the Board and of CEO.


2.2 The position of Chief Financial Officer is a part-time position. Party B
agrees to devote approximately 50 hours per month or approximately 150 hours per
quarter to work for Party A. Party B will not engage in any activity that might
conflict with the interests of Party A.


2.3 Party B agrees to abide by the policies and regulations of Party A from time
to time.


--------------------------------------------------------------------------------


 
In addition, Party B confirms that he owes a fiduciary and diligence obligation
to Party A and that he shall not engage in any activities in competition with
Party A's business or carry out any activities detrimental to the interests of
Party A.


Article 3 Service Fees

 
3.1 From the Effective Date, the fees to be received by Party B for the
performance of his services under this Contract shall be US $3,000.00 per month,
to be paid monthly. Party B should spend 40 to 60 hours per month working for
Party A during the period of his appointment.
 
3.2. Party B shall be granted the option to purchase Party A's stock of 30,000
shares, pending approval of Party A's Board of Directors.


Article 4 Non-Competition

 
4.1 During the period of appointment with Party A, Party B agrees not to engage
in any business that individually develops any of the products developed by
Party A including all products approved by the FDA, products marketed by Party A
prior to, during, or under development during the period of appointment. Party B
shall be entitled to employment outside of Party A under the terms and
provisions of this clause including, but not limited to, similar companies so
long as any products developed by similar companies are not in direct
competition with Party A's products.


Article 5 Confidentiality Liability

 
5.1 Party B is aware that he will gain access to secret information possessed by
members of Party A's Group and/or kept in custody by members of Party A's Group
(hereinafter referred to as "Confidential Information") in the performance of
his duties hereunder, including, but not limited to, documents, materials, data,
information, plans and insider information. Party B confirms that such
Confidential Information is solely owned by members of Party A's Group and/or is
kept in custody by members of Party A's Group.
 

--------------------------------------------------------------------------------


 
5.2 Whether during the term of this Contract or within any time after the
termination of Party B's appointment, Party B warrants that (except such
Confidential Information as may be disclosed to the public not in violation of
the confidentiality undertaking under this Contract):
 
(a) Party B shall not divulge or disclose the Confidential Information to any
third party in any way, with the exception of any Confidential Information which
Party B must disclose to the relevant employees of members of Party A's Group
and the professional personnel employed by members of Party A's Group for the
performance of his obligations hereunder and any Confidential Information the
disclosure of which is authorized by the board of directors or is ordered by a
court of competent jurisdiction;
 
(b) Party B shall not make use of the Confidential Information in any way for
his own benefit or for the benefit of his friends and relatives or any third
party without Party A's permission; and
 
(c) Party B shall take all necessary measures to prevent the Confidential
Information from spreading or disclosure to any third party without Party A's
permission.
 
5.3 Upon the expiration of this Contract or earlier termination of Party B's
appointment, Party B shall immediately, completely and effectively return to
Party A all the information relating to the business of members of Party A's
Group (including, but not limited to, Party A's documents, personal notes,
records, reports, handbooks, drawings, forms, computer diskettes and tapes)
within Party B's possession or under his control whether or not the same was
originally supplied to Party B by Party A.


Article 6 Termination of Appointment
 
6.1 When any one of the following events occurs to Party B, the appointment
relationship between Party A and Party B herein shall be immediately and
automatically terminated (unless otherwise decided by the board of directors):


(a) Party B is prohibited by any laws, regulations, rules, practice directions
or practice rules from taking up the position hereunder or Party B loses the
qualifications required by the position hereunder;


(b) If due to health reasons, Party B is unable to fully perform his duties
hereunder for three months;


(c) Party B commits any serious and/or repeated and/or continual breach of any
of Party B's obligations hereunder;


(d) Party B is guilty of any serious misconduct or serious neglect in the
discharge of Party B's duties hereunder;


(e) Party B's actions or omissions bring the name or reputation of Party A or
any member of Party A's Group into serious disrepute or prejudices the business
interests of Party A or other members of Party A's Group;


(f) Party B is or has become of unsound mind or shall be or become a patient for
the purpose of any laws relating to mental health;


(g) Party B is sued for criminal liability or convicted of any criminal offence
other than an offence which in the reasonable opinion of the board of directors
of Party A does not affect Party B's position as appointed herein (bearing in
mind the nature of the duties to which Party B is appointed and the capacities
in which Party B is appointed);
 

--------------------------------------------------------------------------------


(h) Party B is removed from the office of the position by the Board of Directors
of Party A; or


(i) Party B leaves the service according to the articles of Incorporation of
Party A.


6.2 In addition to the aforesaid provisions of Article 6.1, Party A may also
discharge the appointment relationship between Party A and Party B by giving
notice in writing to Party B when any one of the following events occurs:


(a) Party B is unable to substantially perform his duties hereunder due to
health reasons, within any three-month period for a cumulative total of three
hundred and sixty-five working days. Then, Party A may at any time discharge
Party B from the post by giving Party B a fourteen-day written notice of
discharge.


(b) Party B is in breach of his obligations or the provisions of this Contract
and does not repent after warning has been given by Party A.


(c) Damage or loss has been caused to Party A due to Party B's wilful or
material default in the performance of his duties hereunder.


Any delay by Party A in exercising such right of termination shall not
constitute a waiver thereof.


6.3 If the appointment relationship between both parties herein is terminated
due to the occurrence of any of the events referred to in Article 6.1 or 6.2
above, such termination shall not affect Party A's rights herein against Party B
and the provisions of Articles 4 and 5 hereof shall still be applicable.
 
6.4 Party B shall not, during the continuance of his appointment or within a
period of one year after the termination thereof, either on his own behalf or on
behalf of any other person, entice away from any member of Party A's Group any
employee, worker, manager or director of any member of Party A's Group, whether
or not such person would commit any breach of his contract of appointment with
any member of Party A's Group by reason of his leaving service.
 
Article 7 Effectiveness of the Contract


This Contract shall become effective after signing by both parties.
 

--------------------------------------------------------------------------------




Article 8 Additional Clauses

 
8.1 The heading of each Article hereof is inserted for the purpose of
convenience only and shall not prejudice the meaning or construction of the
provisions hereof.
 
8.2 This Contract shall have two copies. Party A and Party B shall each hold one
copy which shall have the same effect.


In view of the above, Party A and Party B have signed this Contract.


Party A:


For and on behalf of
Global Pharmatech, Inc



/s/ Xiaobo Sun     
Name: Xiaobo Sun
Title: CEO and President


Party B:
Joseph Levinson


/s/ Joseph Levinson   
 



